Title: John Adams to Abigail Adams, 18 November 1783
From: Adams, John
To: Adams, Abigail



Dearest Friend
London Nov. 18. 1783

I have time only to inform you that We are well, and to repeat my earnest Wish and Expectation to see you as soon as possible. Draw upon me for Whatever Money You want and it shall be paid at Sight.
I have been invited by the Duke of Portland and Mr. Fox to See them and I have Seen them and Mr. Burke and met a cordial Reception from all three. These would do right if they governed. But I am not certain, they are not Sometimes overruled or overawed.
Comfort yourself for the Loss of your Father amiable and excellent as he was. His Age was such as to have renderd it a duty, to be prepared to hear of his Decease: and his Virtues were such as to leave Us no room to doubt that the Change is happy for him.

My Duty to my Aged Mother, and Love to the Children.
J. Adams

